DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 25 April 2022 have been entered. Applicant’s amendments have overcome each and every objection to the specification and claims previously set forth in the Office Action mailed 09 February 2022. Claims 79 and 81-92 are pending; claims 1-78, 80, and 93-98 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 79 and 81-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US 20140354987 A1) in view of Hogle (US 5199441 A).
Satoh teaches a needle assembly for collection and optical interrogation of a biological sample (Abstract, Paragraph 0029-0030—a biopsy needle including a specimen holder with an optical window to allow optical detection), comprising: a base of the needle (Each example embodiment includes a base portion of the needle opposite the sharp end, Figs. 1-3C, 5A-5E), a needle tip (Paragraph 0009, 0029-0030, 0049—each of the biopsy needles includes a cutter for cutting tissue; Paragraph 0058—the test apparatus can remove a specimen from tissue by using a sharp end of the tubular member or the outer tube; sharp end of tubular member 1, Figs. 1-2; sharp end of outer tube 7, Figs. 3A-3C and 5B-5E; head end of the hollow needle, Fig. 5A and paragraph 0090), and a shaft portion disposed longitudinally between the needle base and the needle tip (Each example embodiment includes a base portion of the needle opposite the sharp end with a shaft portion disposed longitudinally between, Figs. 1-3C, 5A-5E), the shaft portion comprising a capillary having a cavity extending longitudinally from the needle hub to the needle tip (Specimen holder 4, Figs. 1-2 and 5A; Abstract—the biopsy needle includes a specimen holder that holds the sampled biopsy specimen; Paragraph 0009, 0029-0030, 0049—each of the biopsy needles includes a cutter for cutting tissue and a specimen holder; Paragraph 0056-0057—a specimen holder may be formed in a hollow portion of the tubular member, or may be formed in the inner tube of a needle which has an outer and inner tube; Paragraph 0091—there may be a specimen holder of the inner needle), the cavity comprising a sample-receiving region opened at the needle tip for collection of the biological sample through the needle tip (Abstract—the biopsy needle includes a specimen holder that holds the sampled biopsy specimen such that the sample is received into the cavity; Paragraph 0058—a specimen can be removed from tissue by using a sharp end/the needle tip after which it is held in the specimen holder for observation), the capillary being made of a transparent material (Paragraphs 0069-0075—it is necessary that the optical window transmits light in a wavelength range suitable for an observation device used, where the material preferably has a transmittance of 50%, 90%, or 95% or greater and where the material may be glass, quartz, sapphire, polyethylene, etc.), a portion thereof defining each one of at least one optical window in line of sight alignment with the sample-receiving region (Abstract, Paragraph 0029, 0040—an optical window is disposed in a part of the biopsy needle so that optical detection can be performed at a specimen holder; Optical window 2, Figs. 1-5E) and allowing optical interrogation of the sample within the sample-receiving region therethrough (Abstract, Paragraph 0029, 0040—an optical window is disposed in a part of the biopsy needle so that optical detection can be performed at a specimen holder).
Satoh further teaches that a device is known from the prior art which utilizes a transparent trocar as a specimen sampling apparatus, where the trocar itself serves as a tissue observation cassette for optical interrogation (Paragraphs 0017-0018). As such, it may be seen that while the device of Satoh utilizes an optical window, it would have been obvious to one having ordinary school in the art at the time of filing to perform a simple substitution to form the entire capillary of a transparent material rather than just a window on the capillary, as this would predictably allow for interrogation of a greater quantity of sample and/or reduce the need to position a sample at a specific area of the capillary to line up with an optical window for optical interrogation of the sample, as well as improve the ability to sample for measurement purposes from different angles and reduce the amount of parts to be manufactured for the making of the device.
However, Satoh does not specifically teach the needle includes a hub.  Hogle teaches a biopsy needle for collecting samples (Abstract), wherein the needle may be secured to a syringe or suction device via a hub (Abstract; Needle hub 14 and hollow needle 12, Figs. 1-2; Col. 5, lines 27-46—the hub is fabricated from medical grade plastic and is configured with a conventional Luer fitting to adapt the hub to be releasably mounted to a conventional syringe). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the needle assembly of Satoh with the hub of Hogle in order to predictably allow the needle to be attached easily to a variety of related biopsy devices, such as a syringe or other generic suction device, which would improve the ability of the device to obtain samples and retain them within the specimen holder.
Regarding claim 81, Satoh with Hogle teaches the needle assembly according to claim 79. Satoh additionally teaches wherein the transparent material is silica or a plastic (Paragraphs 0074-0075—the window material may be glass, quartz, sapphire, polyethylene, polyvinyl chloride, polycarbonate, polyethylene terephthalate, polypropylene, polystyrene, and an amorphous fluorocarbon polymer or a combination of materials).
Regarding claim 82, Satoh with Hogle teaches the needle assembly according to claim 79. Satoh additionally teaches wherein the at least one optical window comprises two optical windows, a first one defining an input window and a second one defining an output window (Paragraph 0081—the optical window may be disposed to allow light to intersect the window at two positions to allow for transmission-type observation; Paragraph 0082—the optical window may include two independent members; Optical window(s) 2 allowing light transmission through the window at two points, Fig. 4A; the optical window 2 may be positioned on opposite sides of the specimen holder, Figs. 1, 3B, 4A, and 5A).
Regarding claim 83, Satoh with Hogle teaches the needle assembly according to claim 82. Satoh additionally teaches wherein the input and output windows are provided on opposite sides of a longitudinal axis of the capillary, in line of sight alignment with the sample-receiving region (Paragraph 0081—the optical window may be disposed to allow light to intersect the window at two positions to allow for transmission-type observation; Paragraph 0082—the optical window may include two independent members; Optical window(s) 2 allowing light transmission through the window at two points where the optical axis of light 9 passes through the specimen 3 in the sample-receiving region, Fig. 4A; the optical window 2 may be positioned on opposite sides of the specimen holder, Figs. 1, 3B, 4A, and 5A).
Claims 84-86, 89-90, 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Hogle as applied to claims 79 and 81-83 above, further in view of Langoju (US 8912512 B1).
Regarding claim 84, Satoh and Hogle teach the needle assembly according to claim 79. Satoh additionally teaches the sharp end of the apparatus may be covered with a protector for safety. However, Satoh does not teach further comprising a sheath made of a biologically compatible material surrounding the shaft portion. Langoju teaches further comprising a sheath made of a biologically compatible material surrounding the shaft portion (Column 5, lines 19-22-- The stylet/inner sheath may be configured to extend or retract from the cannula/outer sheath; Column 7, line 44—the outer sheath/cannula is metal; Outer sheath/cannula 204, inner sheath/stylet 206, Fig. 2). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assembly of Satoh and Hogle with the sheath of Langoju via a simple substitution in order to predictably improve the safety and durability of the device by providing some coverage to the needle tip when it is not in direct use for sampling. 
Regarding claim 85, Satoh and Hogle combined with Langoju teaches the needle assembly according to claim 84. However, Satoh and Hogle do not teach wherein the biocompatible material comprises a metal or a polyimide. Langoju teaches wherein the biocompatible material comprises a metal or a polyimide (Column 7, line 44—the outer sheath/cannula is metal). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assembly of Satoh and Hogle with the sheath of Langoju via a simple substitution in order to predictably improve the safety and durability of the device by providing some coverage to the needle tip when it is not in direct use for sampling. 
Regarding claim 86, Satoh and Hogle combined with Langoju teaches the needle assembly according to claim 84. However, Satoh and Hogle do not teach wherein the sheath is movable over the capillary between a sampling position enabling drawing of the sample inside the sample-receiving region and a retracted position exposing the at least one optical window to optical interrogation therethrough. Langoju teaches wherein the sheath is movable over the capillary between a sampling position enabling drawing of the sample inside the sample-receiving region and a retracted position exposing the at least one optical window to optical interrogation therethrough (Column 5, lines 19-22—The stylet/inner sheath  may be configured to extend or retract from the cannula/outer sheath; Column 5, lines 28-30—the stylet may retract or extend from the cannula/outer sheath in order to position the specimen across an illumination path). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assembly of Satoh and Hogle with the sheath of Langoju via a simple substitution in order to predictably improve the safety and durability of the device by providing some coverage to the needle tip when it is not in direct use for sampling while also improving the ease of use of the device by allowing the optical window to remain exposed when the needle covered by the sheath.
Regarding claim 89, Satoh and Hogle teaches a sample analysis system for collection and optical interrogation of a biological sample, comprising:  a needle assembly according to claim 79. Satoh additionally teaches an optical reader (The assembly of the laser pulses A and B, objective lens, detector, and signal processor may be seen as an optical reader, Fig. 7) comprising: a reading chamber sized to receive the needle tip therein (Paragraphs 0096-0097—the specimen holder, which is part of the needle, may be placed between the light source laser beams and the detector such that the space between them constitutes a reading chamber into which the needle is placed, Fig. 7); at least one light source generating one or more interrogation light beams and configured to project the interrogation light beams on the biological sample in the sample- receiving region (Paragraphs 0096-0097—two laser beams are focused on a specimen; the specimen is located in the specimen holder, Fig. 7) through the at least one optical window (the laser beams project through an optical window of the specimen holder, Fig. 7) when the needle tip is inserted into the reading chamber (Paragraphs 0096-0097—the specimen holder, which is part of the needle, may be placed between the light source laser beams and the detector such that the space between them constitutes a reading chamber into which the needle is placed, Fig. 7) and at least one optical detector positioned and configured to detect light resulting from an interaction of the biological sample with the one or more interrogation light beams (Paragraph 0097—the light signal is obtained by using a detector; Detector, Fig. 7). 
Langoju additionally teaches an optical reader comprising: a reading chamber sized to receive the needle tip therein (Column 7, lines 37-40—a portion of a needle unit of the biopsy collecting device is first placed between the illumination subsystem and the detection subsystem; Column 7, line 68-Column 8, line 2—the system adjusts the position of the stylet until the needle tip is brought into proper position to place the biopsy sample in the illumination path; Detection subsystem 106, Fig. 1; Illuminator 502 and detector 520 constitute an optical reader, while the space between them constitutes a reading chamber, Fig. 5; Step 804—place the needle across the illumination light, Fig. 9); at least one light source generating one or more interrogation light beams (Illuminator 502, Fig. 5; Step 802—emit an illumination light towards the biopsy collecting device, fig. 9) and configured to project the interrogation light beams on the biological sample in the sample- receiving region through the at least one optical window when the needle tip is inserted into the reading chamber (Column 7, line 68-Column 8, line 2—the system adjusts the position of the stylet until the needle tip is brought into proper position to place the biopsy sample in the illumination path) and at least one optical detector positioned and configured to detect light resulting from an interaction of the biological sample with the one or more interrogation light beams (Column 4, lines 28-32—the detecting unit 116 includes one or more optical detectors that are aligned with the illumination path so as to receive the illumination light emitted by the illumination subsystem 102 and the light re-emitted from the biopsy specimen; Detecting unit 116, Fig. 1; Detector subsystem 520, Fig. 5). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the needle assembly of Satoh and Hogle with the optical assembly of Langoju as a substitution/alternative form of the optical assembly taught by Satoh as it would predictably improve the ability of the device to be used for a greater variety of forms of optical interrogation rather than only Raman microscopy.
Regarding claim 90, Satoh with Langoju teaches the sample analysis system of claim 89. Satoh additionally teaches wherein the at least one light source and the at least one optical detector may be disposed on opposite sides of the specimen holder (Fig. 7). Langoju additionally teaches wherein the at least one light source and the at least one optical detector are disposed on opposite sides of a reading chamber (Illuminator 502 and detector 520 constitute an optical reader, while the space between them constitutes a reading chamber, Fig. 5). 
Regarding claim 92, Satoh, Hogle, and Langoju teach the sample analysis system according to claim 89, including a needle hub. Hogle additionally teaches wherein the needle hub may be used in connecting the needle body to a syringe (Col. 5, lines 27-46—the hub may be used to connect the needle to a conventional syringe; Col. 6, lines 30-63—the needle and hub may be connected to a suction syringe or other suction device to allow suction to be imposed on the needle for the collection of a sample; Abstract—the hub may be mountable to a syringe or other suitable suction device). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the needle assembly of Satoh with the hub of Hogle in order to predictably allow the needle to be attached easily to a variety of related biopsy devices, such as a syringe or other generic suction device, which would improve the ability of the device to obtain samples and retain them within the specimen holder.
Claim 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Langoju as applied to claims 84-86, 89-90, and 92 above, and further in view of Pitris (U.S. Patent No. 6564087 B1).
Regarding claim 87, Satoh and Hogle combined with Langoju teaches the needle assembly according to claim 84. However, neither Satoh and Hogle nor Langoju teaches wherein the sheath is made of a transparent material. Pitris teaches a fiber optic needle probe for measuring a specimen within the bore of a needle wherein a sheath-equivalent structure is made of a transparent material (Column 6, lines 24-28—The needle may be constructed using a transparent or semitransparent material in order to emit an optical light beam, equivalent as Langoju describes a sheath structure as an outer cannula). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assembly taught by Satoh, Hogle and Langoju with the transparent sheath of Pitris in order to predictably improve the ability of the device to undergo optical interrogation while the sheath is in place, such that the needle remains covered and protected while not being used for sampling but optical interrogation is still possible.
Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Hogle, further in view of Langoju as applied to claims 84-86, 89-90, 92 above, and further in view of Wilson (US 20150148629 A1).
Regarding claim 88, Satoh and Hogle combined with Langoju teaches the needle assembly according to claim 84. None of Satoh, Hogle, or Langoju specifically teaches wherein the sheath comprises at least one opening or transparent inclusion optically aligned with the at least one optical window of the capillary. Wilson additionally teaches wherein the sheath comprises at least one opening or transparent inclusion optically aligned with the at least one optical window of the capillary (Paragraphs 0075, 0101-0102—The outer cannula, akin to the sheath, includes its own window which may be aligned with that of the inner cannula when performing spectroscopy). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assembly taught by Satoh, Hogle, and Langoju with the windowed sheath of Wilson in order to predictably improve the ability of the device to undergo optical interrogation while the sheath is in place, such that the needle remains covered and protected while not being used for sampling but optical interrogation is still possible.
Claim 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Hogle, further in view of Langoju as applied to claims 84-86, 89-90, 92 above, and further in view of Anderson (U.S. 20170173275 A1).
Regarding claim 91, Satoh and Hogle and Langoju teach the sample analysis system according to claim 89. However, neither Satoh and Hogle nor Langoju teaches wherein the at least one light source and the at least one optical detector are disposed on a same side of the reading chamber. Anderson teaches a probe capable of use in spectrally identifying tissues wherein the at least one light source and the at least one optical detector are disposed on a same side of the reading chamber (Paragraph 0076—a device may include a fiber optic device made up of a delivery fiber for delivering light and a collection fiber for collecting light, located on the same side of a viewport window and a mirror to direct and shape the beam of light toward to facilitate light collection; Light collection fibers 60, light delivery fiber 58, viewport 62, mirror 64, Fig. 3A). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assembly of Satoh, Hogle, and Langoju with the light source and detector arrangement of Anderson via a simple substitution in order to predictably improve the ability of the device to be used to analyze light returning in the direction of the beam, enabling the device to be used to measure different characteristics.
Response to Arguments
Applicant’s arguments, see pages 7-9 of applicant's remarks, filed 25 April 2022, with respect to the rejection(s) of claim(s) 79 and its dependents under 35 U.S.C. 102/103 have been fully considered but are not persuasive.  
In particular, applicant argues that Satoh and Hogle fail to disclose a capillary being made entirely of a transparent material. However, as noted above in this action Satoh further teaches that a device is known from the prior art which utilizes a transparent trocar as a specimen sampling apparatus, where the trocar itself serves as a tissue observation cassette for optical interrogation (Paragraphs 0017-0018). As such, it may be seen that while the device of Satoh utilizes an optical window, it would have been obvious to one having ordinary school in the art at the time of filing to perform a simple substitution to form the entire capillary of a transparent material such that the entire capillary would embody an optical window rather than just a small section of window on the capillary, as this would predictably allow for interrogation of a greater quantity of sample and reduce the need to position a sample at a specific area of the capillary to line up with an optical window for optical interrogation of the sample.
Applicant additionally argues that Satoh teaches away from a tubular member being entirely transparent by specifying that “the tubular member 1 is mainly made of a stainless steel, titanium, a nickel-chrome alloy, or the like, because such a material has a sufficiently high mechanical strength with a small thickness and can be easily machined” and “discussing how to mount the optical window within the tubular member”. However, an absence of teaching the transparency of the entire capillary is not the same as teaching away from such an embodiment. Additionally, rather than forming the tubular member of a different material, the embodiment would constitute the expansion of the optical window to embody the entire capillary rather than a portion of the capillary. Satoh also teaches that the optical window is formed of transparent material and, as described above, would have been obvious in light of Satoh’s disclosure of prior art which utilizes an entirely transparent trocar. Furthermore, the use of an optical window alone, without an additional opaque tubular member portion of the capillary would minimize the number of parts such that machining of the device would require fewer steps (i.e. of producing the tubular member portion and additionally of mounting the window) and would fundamentally ensure that the optical window does not protrude radially in a way that would inflict damage, a potential issue noted in Paragraph 0079-0080 of Satoh. Satoh additionally notes that the use of opaque material in the tubular member make it “difficult to measure or observe the specimen in the specimen holder by using an optical apparatus from the outside” such that an entirely transparent embodiment would further improve the device in an expected way by improving the ability to observe the specimen.  
The claims remain rejected under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791